Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 1 of 21 PagelD #: 291

EXHIBIT “A”
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 2 of 21 PagelD #: 292

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:36 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
1715 Route {0 East, Suite 106
Parsippany, Nu 07054

(973) 898-1177 Oftice

(978) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above, If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>
Sent: Sunday, September 15, 2019 10:49 AM
To: Alan R. Ackerman <araesq@alanackermanlaw.com>

Subject: Fwd:

Kashmir S. Gill

President

GILLENERGY@

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202

Ice: kgill3
www.Gillenergy.com

wocsossose Forwarded message ---------
From: Paul Batista <batista007@aol.com>
Date: Thu, Jul 16, 2015 at 10:49 AM

Subject: Re:
To: Kashmir Gill - JUS TV <kashmirgill@jusbroadcasting.com>

| have not heard a word from Penny on this.
On Jul 16, 2015, at 10:47 AM, Kashmir Gill - JUS TV wrote:
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 3 of 21 PagelD #: 293

 

Sir,

Great news and | assure you that she will be fine and pain free by end of next week. Thanks for the 10 %
discount. Its very kind of you. Also | have attached my red lined comments on the revised contract. We
need to take his wives name out of the contract, except in the disparagement clause. we should limit the
disparagement to (Karl, his wife and Penny).

On Thu, Jul 16, 2015 at 10:40 AM, Paul Batista <batista007@aol.com> wrote:

Thank you, Kashmir. | am discouting by 10 percent my billing to Jus Pujabi, and the discount will be
reflected on my invoices.

 

Your call the other day was one of the kindest gestures anyone has ever made to me.
On Jul 16, 2015, at 10:34 AM, Kashmir Gill - JUS TV wrote:

Dear and respected Friend,

Please accept my apology for responding late as | have been extremely busy with a
closing which might happen tomorrow. Penny told me that she will never call Karl and
will fight this case to the end. | tried to call Karl but he do not respond to me
anymore. | agree with you your position of settling the case. In my opinion and
experience "humility" has always prevailed over litigation.

On Thu, Jul 9, 2015 at 1:08 PM, Paul Batista <batista007 @aol.com> wrote:

Dear friend,

SS ee

Second: I'm taking the liberty of sending you this note | sent to Penny. Last night she
emailed me asking if we could talk about Karl this morning. | said yes but have not
heard from her. | don't know whether when you so kindly called over the weekend
that we discussed Penny. | don't think we did. But the day before
you and | spoke | did speak to Penny whose laments about the Karl lawsuit are always
the same. | suggested to her that, when there is disagreement, sometimes it is best
for the principals to speak directly to each other to hear from the horse's mouth what
the problems and issues are. She said she would call Karl. | don't know whether she
did. What | do know is that the court rules require me to respond in writing to the
| motion Karl's lawyers made to dismiss her counterclaims about disparagement,
| etc. As of this moment, neither Penny nor Karl appears to be budging and
unfortunately | have to put in the time to work on her papers. !'d prefer to see the
case settle rather than continue to run up legal fees. | know there's nothing more
you can do and Penny would probably be annoyed with me for letting you know this,
| so let's keep it between ourselves. | simply thought you should know.

 

| Begin forwarded message:

From: Paul Batista <batista007@aol.com>
Date: July 9, 2015 12:30:06 PM EDT

2

 

 
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 4 of 21 PagelD #: 294

| | To: Penny K Sandhu - JUS TV
<penny@jusbroadcasting.com>

Penny, Did you want to talk today regarding Karl?_| have been in the
office since 8 but need to leave by 2

in the meantime, | am preparng because | have to the
papers in opposition to Karl's lawyers’ motion to dismiss your
counterclaims for disparagement and stealing and attempting to steal
some of yur employees.

 

Kashmir S. Gill

 

This lng ta ne tonger availabe.
Aiait Serpesio.cmer Por negra irvficreric tion,

JUS Broadcasting Corp.

HOME OF 4 TV CHANNELS and ONE RADIO
Tel: 718 752-9290 / 718-PUNJABI

Fax: 718-752-9212

P.O.Box 3196, L.1.C. NY 11103

www. jusbroadcasting.com

 

JUS Punjabi TV - The 1st American-Punjabi Channel
Ch 736 on DISH I Ch 1164 on Cablevision-io | Ch 1563 on TWC I Ch 1757 on Verizon FiOS | DISH World
Canada: Ch 822 on Bell Fibe | Ch 694 on Rogers Cable

JUS ONE TV - Television for the MIND, BODY & SOUL
Ch 741 on DISH

9X Tashan - No. 1 Music Channel
Ch 742 on DISH | DISH World

JUS 24x7 - Comedy Channel - Zara Hatt Ke
Ch 743 on DISH | DISH World

JUS Radio
Download FREE App on iPhone, Android
Also available on Shoutcast, tunein

The contents of this e-mail message and any attachments are confidential and are intended solely for

| addressee. The information may also be legally privileged. This transmission is sent in trust, for the sole

| purpose of delivery to the intended recipient. If you have received this transmission in error, any use,

| reproduction or dissemination of this transmission is strictly prohibited. If you are not the intended recipient,

| please immediately notify the sender by reply e-mail or phone and delete this message and its attachments, if
any.

 

 
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 5 of 21 PagelD #: 295

|
|

Kashmir S. Gill

 

JUS Broadcasting Corp.

HOME OF 4 TV CHANNELS and ONE RADIO
Tel: 718 752-9290 / 718-PUNJABI

Fax: 718-752-9212

P.O.Box 3196, L.I.C. NY 11103

www.jusbroadcasting.com

 

JUS Punjabi TV - The 1st American-Punjabi Channel
Ch 736 on DISH I Ch 1164 on Cablevision-io | Ch 1563 on TWC | Ch 1757 on Verizon FiOS | DISH World
Canada: Ch 822 on Bell Fibe ! Ch 694 on Rogers Cable

JUS ONE TV - Television for the MIND, BODY & SOUL
Ch 741 on DISH

9X Tashan - No. 1 Music Channel
Ch 742 on DISH | DISH World

JUS 24x? - Comedy Channel - Zara Hatt Ke
Ch 743 on DISH | DISH World

JUS Radio
Download FREE App on iPhone, Android
Also available on Shoutcast, tunein

The contents of this e-mail message and any attachments are confidential and are intended solely for addressee. The information
may also be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have
received this transmission in error, any use, reproduction or dissemination of this transmission is strictly prohibited. If you are not the
intended recipient, please immediately notify the sender by reply e-mail or phone and delete this message and its attachments, if
any.

<Draft Second Amendment 7.14.15.docx>
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 6 of 21 PagelD #: 296

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:39 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
(719 Route 10 East, Suite (06
Parsippany, NJ 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notitied that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>

Sent: Sunday, September 15, 2019 10:43 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd:

Kashniir S. Gill

President

GILLENERGY®@

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: _—_ kgill3
www.Gillenergy.com

San Forwarded message ---------

From: Paul Batista <batista007@aol.com>
Date: Wed, Jun 24, 2015 at 12:45 PM

Subject: Re:

To: Chetan Patil <cpatil@shapiroarato.com>
Cc: Cynthia Arato <carato@shapiroarato.com>
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 7 of 21 PagelD #: 297

Yes, and thanks again. By the way, | still believe the best course for al involved is a settlement, but I'm a litigator, not a
settlement advocate. If, however, there is some basis for settlement, I'm open to hearing it. | think we have come a

long way on that issue.
On Jun 24, 2015, at 8:42 AM, Chetan Patil wrote:

Paul,

I'm assuming you received notice of the efiling, but if not, we filed the stip yesterday.

On Jun 24, 2015, at 8:40 AM, Paul Batista <batista007@aol.com> wrote:

Begin forwarded message:

From: Paul Batista <batista007@aol.com>
Subject: Re:

Date: June 23, 2015 2:52:50 PM EDT

To: Karamvir Dahiya <karam@legalpundit.com>
Cc: Penny K Sandhu - JUS TV
<penny@jusbroadcasting.com>, Kashmir Gill - JUS
TV <kashmirgill@jusbroadcasting.com>

This is extraodinarily gracious of them, tremendous kindness. | have no
way of preparing a stip. Can you or they do it for me, and they certainly
have my permission to sign my name.

On Jun 23, 2015, at 2:51 PM, Karamvir Dahiya wrote:

They ave agreed for two weeks extension and she will
send me the stip. Do you have any means of printing? If
not where you are, just yes to it, when | forward it and
they will sign it for you. Thank you.

On 6/23/2015 2:12 PM, Paul Batista wrote:

Do you mean to say you represent
Karl? If so no one's fault, but it's a small
world.

On Jun 23, 2015, at 2:06 PM, Karamvir
Dahiya wrote:

| will speak to them but
| cannot write as an
lawyer for Pennie
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 8 of 21 PagelD #: 298

because there is a
conflict

Sent from my iPhone

On Jun
23,
2015,
at 1:32
PM,
Paul
Batista
<batista
007@a
ol.com>
wrote:

Karam,
my
friend.
Did you
have
any
success
in
contact
ing
Chetan
Patil in
the Karl
case?
My

hope is
that
you can
get
another
two
weeks
to
respon
dto
their
motion
to
strike
the
affirma
tive
defense

3
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19

sand
counter
claims |
interpo
sed for
Penny.
If not,
then
you
might
be able
to write
to the
assigne
d
justice,
explain
my
person
al
situatio
n, and
ask him
or her
to grant
us
another
two
weeks
of
additio
nal
time. P
lease
let me
know.
Sorry to
burden
you
with all
this. Pa
ul

Karamvir Dahiya

Dahiya Law Offices LLC
75 Maiden Lane Suite 506
New York NY 10038

Page 9 of 21 PagelD #: 299
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 10 of 21 PagelD #: 300

212 766 8000 (Office)
646 420 9000 (Cell)
212 766 8001 (Fax)
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 11 of 21 PagelD #: 301

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:40 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
(719 Route {0 East, Suite 106
Parsippany, Nu 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>

Sent: Sunday, September 15, 2019 10:42 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd:

Kashmir S. Gill

President

GILLENERGY@®

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: _—kgill3
www.Gillenergy.com

——— = Forwarded message ---------

From: Paul Batista <batista007@aol.com>
Date: Tue, Jun 23, 2015 at 2:50 PM
Subject: Re:

To: Karamvir Dahiya <karam@legalpundit.com>

Cc: Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>, Kashmir Gill - JUS TV <kashmirgill@jusbroadcasting.com>

karam, | do not see that as anything arising to the conflict of interest that would prevent you from trying to work out a
new briefing schedule on the motion or writing to the assigned judg o eplain the situation and try t get me another two

1
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 12 of 21 PagelD #: 302

weeks to submit opposition papers. But it’s your call.
On Jun 23, 2015, at 2:40 PM, Karamvir Dahiya wrote:

>| do not represent Karl. But | am witness to all this. | have never represented him in any capacity, facts are so
enmeshed, that conflict is bound to arise. Also, this lawfirm was my lawyer in my appeal with the second circuit.
>

> On 6/23/2015 2:12 PM, Paul Batista wrote:

>> Do you mean to say you represent Karl? If so no one's fault, but it's a small world.

>> On Jun 23, 2015, at 2:06 PM, Karamvir Dahiya wrote:

>>

>>> | will speak to them but | cannot write as an lawyer for Pennie because there is a conflict
>>>

>>> Sent from my iPhone

>>>
>>>> On Jun 23, 2015, at 1:32 PM, Paul Batista <batista007@aol.com> wrote:
>>>>

>>>> Karam, my friend. Did you have any success in contacting Chetan Patil in the Karl case? My hope is that you can
get another two weeks to respond to their motion to strike the affirmative defenses and counterclaims | interposed for
Penny. If not, then you might be able to write to the assigned justice, explain my personal situation, and ask him or her
to grant us another two weeks of additional time. Please let me know. Sorry to burden you with all this. Paul

>

> ——

> Karamvir Dahiya

>

> Dahiya Law Offices LLC

> 75 Maiden Lane Suite 506

> New York NY 10038

>

> 212 766 8000 (Office)

> 646 420 9000 (Cell)

> 212 766 8001 (Fax)

>
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 13 of 21 PagelD #: 303

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:41 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
17/9 Route (0 East, Suite 106
Parsippany, Nu 07054

(973) 898-177 Office

(473) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>

Sent: Sunday, September 15, 2019 10:41 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd:

Kashmir S. Gill

President

GILLENERGY@

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: kgill3
www.Gillenerpy.com

wo-nnn---- Forwarded message ---------

From: Paul Batista <batista007@aol.com>

Date: Mon, Jun 22, 2015 at 10:57 AM

Subject:

To: Karamvir Dahiya <karam@legalpundit.com>, Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>,

<kashmirgill@jusbroadcasting.com>

 

Karam, my friend.
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 14 of 21 PagelD #: 304

lam with QE Again, | hope you will be able to file the Notice of Appeal today. As you know, it is filed

in the District Court via ecf. Ordinarily | attach the judgment entered in the clerk's office in the District Court as well as
the opinion itself. The filing fee was raised to around 500. If you need my credit card info | will send you that.

Sent from my iPhone
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 15 of 21 PagelD #: 305

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:41 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
1719 Route {0 East, Suite 106
Parsippany, NU 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>

Sent: Sunday, September 15, 2019 10:40 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd:

Kashmir S. Gill

President

GILLENERGY@®

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: — kgill3

www. Gillenergy.com

weceecnone Forwarded message ---------
From: Paul Batista <batista007@aol.com>
Date: Sun, Jun 21, 2015 at 4:12 PM

Subject: Re:
To: kashmirgill@jusbroadcasting.com <kashmirgill@jusbroadcasting.com>

You are wonderful people.

Sent from my iPhone
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 16 of 21 PagelD #: 306

> On Jun 21, 2015, at 3:11 PM, kashmirgill@jusbroadcasting.com wrote:
>
> Dear Mr. Batista,
>
Please don't hesitate to call.
>
> Regards
>
> Sent from my iPhone
>
>> On Jun 20, 2015, at 1:04 PM, Paul Batista <batista007@aol.com> wrote:
>>
>> Dear Karam.
>>
>>

    

>>
>> | would not trouble you with this but for two open issues with Penny.

>>

>> The first is that she wants to file a notice of appeal to the Second Circuit from dismissal of her federal case. | do not
have access to Pacer where | am. Nor do | have my calendar. | had planned to file the simple notice of appeal and pay
the filing fee on Monday. Can you check Pacer today and be sure we are in the thirty day period? If so, and | am certain
we are although time is running, can you get the Notice of Appeal and any accompanying papers (I don't think there are
any) filed in the District Court on Monday. | assume penny has no objection to this. | do not believe you need a
substitution of counsel from me. | also know you are familiar with federal appeals.

>>

>> The other issue is Karl knandalava. Again | do not have my calendar with me and do not have access to the state's
efiling system where | am. Karl's lawyers made a motion to dismiss some routine counterclaims i asserted. | know | had
an extension of time to oppose that motion but given the fact that | don't have access to the efiling system or my
calendar from where | am located | am uncertain what the existing schedule is. Can you check that out? Karl's lawyer is
Chetan Patil, to whom | have given many extensions of time. He is quite professional. Perhaps you can touch base with
him and substitute as counsel for me on behalf of Penny and Jus Punjabi.

>>

>> As to Karl's case, Kashmir has assured me several times that he has spoken to Karl and that they have settled the
case. Yet settlement agreements although prepared repeatedly have never been signed. It is a case that we all agree
should be settled. Yet it has not been. Even if we were to lose Karl's pending motion to dismiss the counterclaims i
asserted for penny, Karl is at least a year away from getting a judgment in his favor, if he ever gets it. It is a bizarre case
and | had long ago hoped it would be resolved. Paul

>>

>> Sent from my iPhone

>

>

>

>

> * <http://www.jusbroadcasting.com> *

>

>

> *JUS Broadcasting Corp. HOME OF 4 TV CHANNELS and ONE RADIO *

>

> *Tel: 718 752-9290 / 718-PUNJABI Fax: 718-752-9212*

 
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 17 of 21 PagelD #: 307

> P.O.Box 3196, L.I.C. NY 11103

> www.jusbroadcasting.com

> <http://www.jusbroadcasting.com>  <http://www.jusbroadcasting.com>
> <http://www.jusbroadcasting.com/jus-punjabi/>

> <http://www.jusbroadcasting.com>

>

> *JUS Punjabi TV** - The 1st American-Punjabi Channel*

> Ch 736 on DISH | Ch 1164 on Cablevision-io | Ch 1563 on TWC | Ch 1757 on
> Verizon FiOS | DISH World

> Canada: Ch 822 on Bell Fibe | Ch 694 on Rogers Cable

>

> *JUS ONE TV** - Television for the MIND, BODY & SOUL*

> Ch 741 on DISH

>

> *9X Tashan* - No. 1 Music Channel

> Ch 742 on DISH | DISH World

>

> *JUS 24x7** - Comedy Channel - Zara Hatt Ke*

> Ch 743 on DISH | DISH World

>

> *JUS Radio*

> Download FREE App on iPhone, Android

> Also available on Shoutcast, tunein

>

> The contents of this e-mail message and any attachments are confidential
> and are intended solely for addressee. The information may also be legally
> privileged. This transmission is sent in trust, for the sole purpose of

> delivery to the intended recipient. If you have received this transmission
> in error, any use, reproduction or dissemination of this transmission is

> strictly prohibited. If you are not the intended recipient, please

> immediately notify the sender by reply e-mail or phone and delete this

> message and its attachments, if any.

>

>
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 18 of 21 PagelD #: 308

Brigette Czipo

 

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:42 PM

To: Brigette Czipo

Subject: FW: Karl's lawyers have no interest in a settlement. So | procured some extra time to
respond to their papers.

Attachments: Stipulation.pdf

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN
(719 Route 10 East, Suite 106
Parsippany, NJ 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile

The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the
individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>
Sent: Sunday, September 15, 2019 10:38 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd: Karl's lawyers have no interest in a settlement. So | procured some extra time to respond to their papers.

Kashmir S. Gill

President

GILLENERGY®

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201
Fax: 732-696-2202
Ice: _—_—kgill3
www.Gillenergy.com

weeennnne= Forwarded message ---------

From: Paul Batista <batista007@aol.com>

Date: Mon, Jun 8, 2015 at 1:25 PM

Subject: Karl's lawyers have no interest in a settlement. So | procured some extra time to respond to their papers.
To: Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>

Cc: Kashmir Gill - JUS TV <kashmirgill@jusbroadcasting.com>
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 19 of 21 PagelD #: 309

Begin forwarded message:

From: Chetan Patil <cpatii@shapiroarato.com>
Subject: Re: Does this work

Date: June 8, 2015 11:32:02 AM EDT

To: Paul Batista <batista007@aol.com>

Cc: Cynthia Arato <carato@shapiroarato.com>

Please see the attached.

 

From: Paul Batista <batista007@aol.com>
Sent: Monday, June 08, 2015 11:20 AM
To: Chetan Patil

Subject: Does this work
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 20 of 21 PagelD #: 310

Brigette Czipo

From: Alan R. Ackerman

Sent: Monday, September 16, 2019 1:43 PM
To: Brigette Czipo

Subject: FW: Fwd:

Alan R. Ackerman, Esq.

LAW DFFICES OF ALAN R. ACKERMAN
(719 Route (0 East, Suite (06
Parsippany, NU 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only for the use of the

individual or entity named above. If the reader of this transmission is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this communication in error, please

immediately notify us by telephone.

From: Kashmir Gill <kashmirgill@gillenergy.com>

Sent: Sunday, September 15, 2019 10:38 AM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Fwd:

Kashmir S. Gill

President

GILLENERGY@

935 Route 34, Suite 3A
Matawan, NJ 07747
Phone:732-696-2201

Fax: 732-696-2202
Ice: —kgill3
www.Gillenergy.com

anne Forwarded message ---------
From: Paul Batista <batista007 @aol.com>
Date: Fri, Jun 19, 2015 at 9:30 PM

Subject:
To: <kashmirgill@jusbroadcasting.com>, Penny K Sandhu - JUS TV <penny@jusbroadcasting.com>

Penny and Kashmir

| hope you're both well.
Case 1:19-cv-04216-ILG-PK Document 45-5 Filed 09/16/19 Page 21 of 21 PagelD #: 311

Two things:

As to Karl I've been hoping to hear that Karl will settle, as | thought Kashmir has anticipated. I've wanted to save you
legal fees but next week | am required to prepare and file papers in opposition to Karl's lawyers’ papers to dismiss
Penny's counterclaims.

Second, | will initiate the appeal of the RICO case on Monday. We have plenty of time to do that but it must get done.

Have a great weekend. P

Sent from my iPhone
